Citation Nr: 1639299	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a sleep disorder, to include as due to a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to June 1992.  He served in Southwest Asia during the Persian Gulf War, from December 1990 to April 1991.

This matter comes before the Board of Veterans Appeals (Board) from a July 2012 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for PTSD, sleep disturbances, and left knee strain.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


REMAND

Regarding PTSD, remand is required for a new examination.  In lay statements from the Veteran's wife in June 2011, she reported that she had been married to the Veteran for 20 years, and that after the Veteran returned from the Persian Gulf she witnessed many things, including him shaking in his sleep.  The Veteran's wife indicated she never knew the Veteran had a traumatic experience in service until he shared it with her one time at church about him driving on top of a mountain and out of the blue to his right a helicopter popped up and he thought it was an Iraqi helicopter and he was scared and thought he was going to die.   

Service treatment records (STRs) show no psychiatric complaints, treatment, or diagnoses.  On a VA Gulf War General Medical Examination disability benefits questionnaire (DBQ) in December 2011, in response to the question of whether the Veteran had a psychiatric condition, the examiner noted "yes", and that a PTSD DBQ was to be completed.

On a VA examination in January 2012, the Veteran reported that in service he was in the infantry and then became a petroleum supply specialist, and that he served for three months in Kuwait and Iraq during Operation Desert Storm.  He reported having problems sleeping, but did not report a major disruption.  At times he woke up with cold sweats and his wife reported that he twitched and shook in his sleep.  The Veteran did not feel the need for any mental health services.  The examiner reviewed the claims file and found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria required for a diagnosis to be related to fear in a hostile environment.  The diagnosis was dyssomnia.

In September 2013 VA records, the Veteran had a negative PTSD screening test.  

At the June 2016 hearing, the Veteran testified he had never been diagnosed with PTSD by a doctor, but that he felt he had PTSD and that he had nightmares in the past and currently had dreams about his military service.  He testified that his job during Desert Storm was refueling military vehicles, and that he did feel his life was in danger during that time.  He testified that these symptoms, including the dreams, began right when he got out of service, but that as time went on he did not get as many symptoms.  

In a July 2016 VA treatment record, the Veteran was seen for a mental health consultation by a VA psychologist.  It was noted that the Veteran stated that when he first got out of the military in 1992, he was having nightmares frequently, with shakes and sweats, and had them less frequently now, but still had them occasionally.  He reported that on the Fourth of July there were a lot of fireworks and he had dreams again.  He reported he was in the Gulf War and was in a convoy and the lead vehicle ran over a mine.  The examiner noted that at the 2012 VA examination, the Veteran had just missed the criteria for PTSD and was diagnosed with dyssomnia, but that on that day of the evaluation, the Veteran met the criteria.  The Veteran also reported he was a little more bothered now that his daughter was in the military, and that that started to bring things back to him.  The assessment was sleep disorder, NOS, and rule out PTSD.

Thus, the recent VA treatment records calls into question the findings of the VA examination report.  Accordingly, a current examination is required prior to adjudicating this claim on the record.  

Regarding a left knee disorder, remand is required for a new examination.  The Veteran contends that his current left knee condition began during service.  STRs show no report of, treatment for, or finding of, a left knee disorder. 

VA treatment records showed that in October 2006, it was noted that the Veteran was in the clinic episodically for approximately 3 weeks, for left knee pain that happened when he was playing basketball.  He had been treated with an occasional dose of Tylenol, and reported that his symptoms had improved, but due to the continued pain and inability to resume basketball, he thought he would come in for an evaluation.  The assessment was strain.  In February 2010, the Veteran complained of left knee pain after he played basketball, and reported slipping during a game two years ago.  He wore a brace when he played.  The assessment was knee pain.  In February 2011, the Veteran complained of no chronic pain other than some pain after playing basketball, and that he had some knee pain that responded to NSAIDs.  Examination of the extremities revealed the knees were unremarkable.  In September 2013, the Veteran reported that his left knee was hurting and a little swollen for the past 7 days.  An x-ray of the left knee was within normal limits.  In October 2013, an MRI revealed minimal anterior compartment chondromalacia, but an otherwise negative MRI examination of the left knee, with no evidence of internal derangement. It was noted that the Veteran had an irritation of the cartilage under the kneecap.  In November 2013, the Veteran was seen for a physical therapy evaluation for left knee pain.  He reported ongoing pain for some time, but most recently had an increase in left knee pain for 2 months after starting to run for exercise.  He had since stopped running, and walked every other day and had pain with walking, but not while standing or during work.  

On a VA examination in July 2011, it was noted that the Veteran had bilateral knee strain with an onset in 1992.  He denied any left knee trauma and indicated he was not evaluated for a knee condition in service.  He reported that knee pain was currently intermittent.  He wore knee braces occasionally, and managed pain by over-the-counter ibuprofen.  Examination of the left knee revealed no loss of range of motion, no pain, and no laxity.   X-rays revealed an unremarkable radiograph of the knees.  The diagnosis was left knee strain.  

At the June 2016 Board hearing, the Veteran testified that he had pain in his knee and cramps surrounding the knee and calf muscles.  He reported that his knee condition started in service during basic training when he first started having "heat cramps", and claimed he went to the hospital for it.  He testified that at that time in 1983 he was at Fort Benning, and that since then he continued to have intermittent knee symptoms, that got worse over time.  He testified he self-treated with over the counter medications and that his running had decreased.  He testified that he had knee pain and problems prior to when he was treated in 2006 after he hurt his knee playing basketball.  

As the 2011 VA examination report did not provide an etiology opinion, and the Veteran now asserts onset during active service, a new examination is required.  

Regarding service connection for a sleep disorder, remand is required for an examination.  The Veteran essentially contends that as a result of his service he has developed sleep disturbance.  The STRs are silent for any sleep complaints, treatment, or diagnoses.

On a VA examination in July 2011, the Veteran denied a history of sleep impairment.  On a VA examination in January 2012, the Veteran reported having problems sleeping, but did not report a major disruption.  He indicated that at times he woke up with cold sweats and his wife reported that he twitched and shook in his sleep.  The diagnosis was dyssomnia.  

At the June 2016 Board hearing, the Veteran testified that his wife had witnessed him shaking in his sleep, and that he felt it might be independent of PTSD because when he woke up his dreams were not necessarily nightmares.  He testified that he would have night shakes, and that when he woke up he was sweating and his wife would tell him he had been shaking.  He testified that he had mentioned this to his doctor, but that the doctor had not been able to render a diagnosis.  

In a July 2016 VA treatment record, the Veteran was seen for a mental health consultation by a VA psychologist.  It was noted that the Veteran stated that when he first got out of the military in 1992, he was having nightmares frequently, with shakes and sweats, and had them less frequently now, but still had them occasionally.  The assessment included a sleep disorder, and rule out PTSD.  

As no etiology opinion has been provided, and no opinions on whether there might be a qualifying chronic disability, remand is required for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the left knee disorder had its onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the Veteran's lay statements, the Veteran's STRs, the VA medical records, and the prior VA examination reports.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence and any etiology of PTSD.  This examination must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete explanation for each opinion expressed must be included in the examination report.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then examiner must address the July 2016 VA medical record.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors alleged by the Veteran.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must first indicate if there is any currently diagnosed sleep disorder.  If there is, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the sleep disorder had its onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the Veteran's lay statements and the lay statements of his wife. 

Second, if there is no currently diagnosed sleep disorder, the examiner must then determine if there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology?

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


